Name: Commission Regulation (EC) No 1337/95 of 13 June 1995 amending Regulation (EEC) No 3901/92 introducing detailed rules for granting carryover aid on certain fishery products
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  marketing;  agricultural policy;  fisheries
 Date Published: nan

 Avis juridique important|31995R1337Commission Regulation (EC) No 1337/95 of 13 June 1995 amending Regulation (EEC) No 3901/92 introducing detailed rules for granting carryover aid on certain fishery products Official Journal L 129 , 14/06/1995 P. 0005 - 0006COMMISSION REGULATION (EC) No 1337/95 of 13 June 1995 amending Regulation (EEC) No 3901/92 introducing detailed rules for granting carryover aid on certain fishery products (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2), and in particular Article 14 (5) thereof, Whereas, as a result of the enlargement of the European Community, one of the amendments to Regulation (EEC) No 3759/92, hereinafter known as the basic Regulation, concerns the introduction of a new product eligible for the assistance provided for by the mechanisms of the common organization of the market in fishery products; Whereas the common marketing standards for that new product are established by Council Regulation (EC) No 1300/95 (3); Whereas, therefore, Commission Regulation (EEC) No 3901/92 (4), as last amended by Regulation (EC) No 3515/93 (5), introducing detailed rules for granting carryover aid on certain fishery products should be amended so as to include the new product and the relevant categories suitable for marketing after storage; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 3901/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1995. For the Commission Emma BONINO Member of the Commission ANNEX 'ANNEX I >TABLE>